941 F.2d 1208
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Charles HOYE, Defendant-Appellant.
No. 91-6794.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 6, 1991.Decided Aug. 19, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   Albert V. Bryan, Chief District Judge.  (CR-87-190-A;  CA-91-269-AM)
Charles Hoye, appellant pro se.
John Thomas Martin, Office of the United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
AFFIRMED.
Before K.K. HALL, WILKINS and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Charles Hoye appeals from the district court's order refusing relief under 28 U.S.C. § 2255.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.*  United States v. Hoye, CR-87-190-A;  CA-91-269-AM (E.D. Va.  Feb. 19, 1991).   We grant Hoye's motion to file a brief in excess of the extended page limit and out of time.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Hoye's claims of ineffective assistance are without merit.   United States v. Chatman, 584 F.2d 1358, 1360 (4th Cir.1978)